DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the at least two retaining arms".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0197629, Barthel.
	In regards to claim 1, in Figures 3-8 and paragraphs detailing said figures, Barthel discloses a coupling element for connecting a first fluid-conducting line to a second fluid-conducting line, wherein the coupling element can be connected to the first line and is designed to receive a coupling counter-element (7) which can be connected to the second line and which comprises an at least partially circumferential latching collar (8), wherein the coupling element has a latching device (6) which comprises a main part and an elastically deformable ring, arranged on the main part, with at least one latching projection protruding (19) inward in a radial direction relative to a longitudinal central axis of the coupling element, wherein, viewed in an axial direction relative to the longitudinal central axis, between an end abutment surface of the main part and a latching surface of the latching projection, a latch receiving area for receiving the latching collar lies, and wherein the ring and the latching projection are formed in such a manner that, when the coupling element and the coupling counter-element are connected, the latching projection is elastically deflected outward in the radial direction by the latching collar, and, after the arrangement of the latching collar in the latch 
In regards to claim 2, in Figures 3-8 and paragraphs detailing said figures, Barthel discloses in the latched position of the retaining element, a movement of the indicator device in the axial direction is limited, on one side, by the end abutment surface and, on another side, by the an offset formed on the main part.
	In regards to claim 3, in Figures 3-8 and paragraphs detailing said figures, Barthel discloses the retaining element is formed in such a manner that, when the latching collar is introduced into the latch receiving area, the latching collar is pushed outward in the radial direction out of the latch receiving area and is moved into the non-latched position.
	In regards to claim 4, in Figures 3-8 and paragraphs detailing said figures, Barthel discloses when the retaining element is arranged in the non-latched position, the indicator device is disengaged from an offset formed on the main part, so that a movement of the guide element in the direction of the ring is released.

In regards to claim 10, in Figures 3-8 and paragraphs detailing said figures, Barthel discloses coupling assembly for connecting a first fluid-conducting line to a second fluid-conducting line, with a coupling element according to claim 1.
In regards to claim 12, in Figures 3-8 and paragraphs detailing said figures, Barthel discloses a coupling element for connecting a first fluid-conducting line to a second fluid- conducting line, wherein the coupling element can be connected to the first line and is designed to receive a coupling counter-element which can be connected to the second line and which comprises an at least partially circumferential latching collar, wherein the coupling element has a latching device which comprises a main part and an elastically deformable ring, arranged on the main part, with at least one latching projection protruding inward in a radial direction relative to a longitudinal central axis of the coupling element, wherein, viewed in an axial direction relative to the longitudinal central axis, between an end abutment surface of the main part and a latching surface of the latching projection, a latch receiving area for receiving the latching collar lies, and wherein the ring and the latching projection are formed in such a manner that, when the coupling element and the coupling counter-element are connected, the latching projection is elastically deflected outward in the radial direction by the latching collar, and, after the arrangement of the latching collar in the latch receiving area, the latching projection assumes a latched position in which the latching projection pushes the 
	In regards to claim 13, in Figures 3-8 and paragraphs detailing said figures, Barthel discloses in the latched position, the transverse web (5) interacts with an offset formed on the main part in order to limit the movement of the indicator device in the axial direction.
In regards to claim 14, in Figures 3-8 and paragraphs detailing said figures, Barthel discloses a coupling element for connecting a first fluid-conducting line to a second fluid- conducting line, wherein the coupling element can be connected to the first line and is designed to receive a coupling counter-element which can be connected to the second line and which comprises an at least partially circumferential latching collar, wherein the coupling element has a latching device which comprises a main part and an elastically deformable ring, arranged on the main part, with at least one latching projection protruding inward in a radial direction relative to a longitudinal central axis of the coupling element, wherein, viewed in an axial direction relative to the longitudinal 
	In regards to claim 15, in Figures 3-8 and paragraphs detailing said figures, Barthel discloses the main part has a guide device for linear guiding of the indicator device, wherein, viewed in the axial direction, the guide device overlaps with the ring, 
In regards to claim 16, in Figures 3-8 and paragraphs detailing said figures, Barthel discloses the latching collar is configured to push the retaining element outward in the radial direction and into the non-latched position when the latching collar is moved into the latch receiving area.
	In regards to claim 17, in Figures 3-8 and paragraphs detailing said figures, Barthel discloses the retaining element comprises a retaining projection with a sloping surface configured to interact with the latching collar to thereby push the retaining element from the latched position and into the non-latched position.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679